Citation Nr: 1011044	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected intervertebral disc syndrome, prior to 
December 19, 2008.

2. Entitlement to an initial rating in excess of 20 percent 
for service-connected intervertebral disc syndrome from 
December 19, 2008 onward.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected radiculopathy of the right lower 
extremity.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected radiculopathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran is a member of the Army Reserves has who served 
on multiple periods of active duty, including from May 1994 
to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In November 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file. 

The Veteran also submitted additional evidence consisting of 
multiple private and service treatment records.  See 38 
C.F.R. § 20.1304 (2009).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
this evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

While his appeal was pending, in a rating decision issued in 
January 2009, the RO granted an increased rating of 20 
percent for the service-connected spine disability, effective 
December 19, 2008.  However, as this rating is still less 
than the maximum benefit available, the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, the Board notes that a January 2008 rating 
decision granted separate 10 percent ratings for 
radiculopathy of the right and left lower extremities.  These 
disabilities were service-connected and rated as a part of 
the Veteran's service-connected spine disability, in 
accordance with the provisions of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1.  Therefore, the Board determines that the initial ratings 
assigned for these disabilities are encompassed in the 
present appeal and has added the issues of entitlement to 
initial ratings in excess of 10 percent for service-connected 
right and left lower extremity radiculopathy to the appeal, 
as reflected on the title page.

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  Nevertheless, although 
the Veteran has reported that his service-connected spine 
disability results in his having to stand up from his desk 
and move around frequently at work, he has not indicated that 
his service-connected disability has made him unemployable.  
Therefore, in this case, a TDIU rating has not been 
reasonably raised by the record and is not within the Board's 
jurisdiction, so further consideration of such claim is not 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary in this case.  Specifically, 
the Board determines that the Veteran should be afforded a VA 
examination in order to assess the current nature and 
severity of his service-connected spine and neurological 
disabilities. 

At his November 2009 hearing, the Veteran testified that his 
service-connected left and right lower extremity disabilities 
had gotten worse since his December 2008 VA examination.  
Additionally, the Board notes that the VA examiner did not 
have access to the claims file at the examination.  Moreover, 
even if the claims file had been available, the Board 
observes that the private treatment records submitted by the 
Veteran at his hearing were to a large extent not of record 
in December 2008.  The examination is, therefore, inadequate 
for the purposes of adjudicating this claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new VA 
examination is necessary to properly assess the current 
nature and severity of the Veteran's service-connected 
intervertebral disc syndrome and associated right and left 
lower extremity radiculopathy.

Further, the Board notes that the most recent VA treatment 
record in the file is dated in January 2009.  As the record 
reflects that the Veteran regularly seeks treatment from the 
VA medical center in Tulsa, Oklahoma, all outstanding VA 
treatment records from that facility, dated from January 2009 
onward should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all outstanding VA treatment 
records from the VA facility in Tulsa, 
Oklahoma dated from January 2009 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for VA orthopedic 
and neurological examinations in order 
to ascertain the current nature and 
severity of these disabilities.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, to 
include all necessary and appropriate 
tests, the examiners should report all 
clinical findings and describe the 
functional impact of the Veteran's 
disabilities on his ability to perform 
his activities of daily living and 
employment.  The Board would also find 
it helpful if the neurological examiner 
could indicate the level of severity 
posed by the Veteran's radiculopathy, 
e.g., mild, moderate or severe.

The Board requests that the 
examinations be conducted by 
specialists in orthopedics and 
neurology.  Additionally, in accordance 
with the Veterans request, efforts 
should be made to schedule these 
examinations with either the Tulsa VA 
medical center or with a Tulsa provider 
through QTC Medical Services. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
January 2009 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


